Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julie Nickols on March 8, 2021.
The application has been amended as follows: 
Claim 1.  A catheter system comprising: an elongate catheter body including a distal end; a cannulation lumen extending through the elongate catheter body and terminating at the distal end of the elongate catheter body wherein the cannulation lumen is eccentric to the elongate catheter body; a steering element extending through the elongate catheter body for steering the distal end of the elongate catheter body by deflecting the distal end transversely relative to a longitudinal axis of the elongate catheter body extending proximal of the distal end; and an imaging element secured to a distal end portion of the elongate catheter body and configured to obtain optical images of an area located distally of the distal end of the elongate catheter body, wherein the elongate catheter body includes a ridge extending axially along an outer surface of the distal end portion, wherein a width of the ridge measured about a circumference of the elongate catheter body is less than a length of the ridge measured with at least a portion of the imaging element disposed within the ridge.    
Claim 41 is canceled.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the apparatus and method claims as recited in independent claims 1 and 19 of the instant invention comprising inter alia a catheter system comprising: an elongate catheter body including a distal end; a cannulation lumen extending through the elongate catheter body and terminating at the distal end of the elongate catheter body wherein the cannulation lumen is eccentric to the elongate catheter body; a steering element extending through the elongate catheter body for steering the distal end of the elongate catheter body by deflecting the distal end transversely relative to a longitudinal axis of the elongate catheter body extending proximal of the distal end; and an imaging element secured to a distal end portion of the elongate catheter body and configured to obtain optical images of an area located distally of the distal end of the elongate catheter body, wherein the elongate catheter body includes a ridge extending axially along an outer surface of the distal end portion, wherein a width of the ridge measured about a circumference of the elongate catheter body is less than a length of the ridge measured along the longitudinal axis, and the imaging element is radially aligned with the ridge with at least a portion of the imaging element disposed within the ridge.    
The prior art of record fail to disclose an imaging catheter wherein the imaging element is disposed within a ridge of the catheter body, wherein the ridge extends axially along an outer surface of the distal end portion and has a width measured about a circumference of the elongate catheter body that is less than a length measured along the longitudinal axis (See Fig. 8c, #421).  Ishibiki (US 2004/0267092) discloses an endoscope with a hood attached to the distal end thereof, wherein the hood may comprise a ridge extends axially along an outer surface of the distal end portion and has a width measured about a circumference of the elongate catheter body that is less than a length measured along the longitudinal axis (see Figs. 17-18).  However, the imaging element of the endoscope is not “disposed within the ridge” as recited in the instant invention.  The imaging element of the instant invention is disposed within the ridge to maximize a distance that the fiber optic lumen may be disposed away from the cannulation lumen.   Any combination of the prior art of record, made to meet the current limitations of the imaging catheter as claimed, would only be done so with impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
3/9/2021